      Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                McALLEN DIVISION

LETICIA REYES, LAURA VELA                     §
AND JENNIFER CABRERA                          §
      Plaintiffs,                             §
                                              §
VS.                                           §          CIVIL ACTION NO. 20-cv-36
                                              §          (JURY REQUESTED)
EDINBURG ECONOMIC DEVELOPMENT                 §
CORPORATION, RICHARD MOLINA,                  §
DAVID TORRES, JORGE SALINAS                   §
GILBERT ENRIQUEZ, and MIKE FARIAS             §
     Defendants.                              §


                        DEFENDANTS’ ORIGINAL ANSWER


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, EDINBURG ECONOMIC DEVELOPMENT CORPORATION,

RICHARD MOLINA, DAVID TORRES, JORGE SALINAS, GILBERT ENRIQUEZ, and

MIKE FARIAS, named Defendants in the above styled and numbered matter, and files this

their Original Answer to Plaintiffs’ Original Petition, and will show as follows. Plaintiffs

are Leticia Reyes, Laura Vela, and Jennifer Cabrera, hereinafter referred to by name or as

Plaintiffs. Defendant Edinburg Economic Development Corporation will hereinafter be

referred to as Defendant EDC. Defendants Richard Molina, David Torres, Jorge Salinas,

Gilbert Enriquez and Mike Farias will hereinafter be referred to by name or as Defendants.

                                        I.
                                 ORIGINAL ANSWER

1.     Defendants deny each and all of Plaintiffs’ allegations except to the extent expressly
     Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 2 of 9



     admitted herein.

2.   Defendants cannot admit or deny the averment contained in paragraph 1 under section

     I entitled Discovery Control Plan Level. Defendants admit that Plaintiffs seek certain

     relief in this lawsuit, but deny that Plaintiffs are entitled to any of the relief sought.

     Defendants deny that any event or omission occurred giving rise to Plaintiffs’ claims

     and the factual allegations contained in this lawsuit.

3.   Defendants are without knowledge or information sufficient to form a belief as to the

     truth of the allegations contained in paragraphs 2 through 4 under section II entitled

     Parties and Service.

4.    Defendants admit in part and deny in part the averments contained in paragraphs 5

     through 10 under section II entitled Parties and Service. Defendants admit that

     Defendant Edinburg Economic Development Corporation is a non-profit

     Development Corporation created under the Texas Development Corporation Act in

     the State of Texas located in the City of Edinburg. Defendants deny that Ruben

     Ramirez is the proper party to be served with process for Defendant EDC, however,

     Defendant EDC is entering its appearance in this lawsuit. Defendants admit the

     individually named Defendants have all been served in this lawsuit. Defendants admit

     Plaintiffs seek certain relief in this lawsuit, but deny that Plaintiffs are entitled to any

     of the relief sought. Defendants deny that any event or omission occurred giving rise

     to Plaintiffs’ claims and the factual allegations contained in this lawsuit.



                                          Page 2 of 9
     Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 3 of 9



5.   Defendants admit in part and deny in part the averments contained in paragraph 11

     under section III entitled Jurisdiction and Venue. Defendants deny that jurisdiction

     and venue are proper in Hidalgo County District Court. Defendants deny that any

     event or omission occurred giving rise to Plaintiffs’ claims, but do admit that

     Plaintiffs are seeking relief under 28 U.S.C. § 1983 and under the Fair Labor

     Standards Act, which invokes this Court’s federal question jurisdiction. Defendants

     admit that Plaintiffs’ allegations occurred in the City of Edinburg, Hidalgo County,

     Texas and jurisdiction and venue are proper in the U.S. District Court, Southern

     District of Texas, McAllen Division.

6.   Defendants are without knowledge or information sufficient to form a belief as to the

     truth of the averments and allegations contained in paragraph 12. Defendants admit

     that Plaintiffs seek monetary relief, but deny that any event or omission occurred

     giving rise to Plaintiffs’ claims and factual allegations or that Plaintiffs are entitled

     to any of the monetary relief sought.

7.   Defendants admit in part and deny in part the allegations contained in paragraph 13

     under section V entitled Factual Allegations. Defendants admit that Plaintiffs Reyes,

     Vela, and Cabrera were formerly employed by Defendant EDC. Defendants deny the

     remainder of the allegations contained in paragraph 13.

8.   Defendants admit in part and deny in part the allegations contained in paragraph 14

     under section V entitled Factual Allegations. Defendants admit that the City of



                                        Page 3 of 9
      Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 4 of 9



      Edinburg had elections for City Council in November 2017. Defendants deny the

      remainder of the allegations contained in paragraph 14.

9.    Defendants deny the allegations contained in paragraphs 15 and 16 under section V

      entitled Factual Allegations.

10.   Defendants deny the allegations contained in paragraphs 17 through 22 under section

      V entitled Factual Allegations.

11.   Defendants deny the allegations contained in paragraphs 23 through 26 under section

      V entitled Factual Allegations.

12.   Defendants deny the allegations contained in paragraphs 27 through 30 under section

      V entitled Factual Allegations.

13.   Defendants cannot admit or deny the averments contained in the first sentence of

      paragraph 31 under section VI as it is restating a proposition of law. Defendants deny

      the remainder of allegations contained in paragraph 31.

14.   Defendants deny the allegations contained in paragraphs 32 and 33.

15.   Defendants cannot admit or deny the averments contained in paragraph 34 under

      section VIII as it is restating a proposition of law. Defendants deny the remainder of

      allegations contained in paragraph 34.

16.   Defendants deny the allegations contained in paragraph 35. Defendants admit that

      Plaintiffs seek certain relief in paragraph 35, but deny that Plaintiffs are entitled to any

      of the relief sought.



                                           Page 4 of 9
      Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 5 of 9



17.   Defendants deny the allegations contained in paragraph 36 under section IX entitled

      Individual Liability.

18.   Defendants deny the allegations contained in paragraph 37 under section X entitled

      Actual Damages. Defendants admit that Plaintiffs seek certain relief in paragraph 37,

      but deny that Plaintiffs are entitled to any of the relief sought.

19.   Defendants deny the allegations contained in paragraph 38 under section XI entitled

      Compensatory Damages. Defendants admit that Plaintiffs seek certain relief in

      paragraph 38, but deny that Plaintiffs are entitled to any of the relief sought.

20.   Defendants deny the allegations contained in paragraph 39 under section XII entitled

      Exemplary Damages. Defendants admit that Plaintiffs seek certain relief in paragraph

      39, but deny that Plaintiffs are entitled to any of the relief sought.

21.   Defendants deny the allegations contained in paragraph 40 under section XIII entitled

      Attorney Fees. Defendants admit that Plaintiffs seek certain relief in paragraph 40,

      but deny that Plaintiffs are entitled to any of the relief sought.

22.   Defendants deny the allegations contained in prayer paragraph of Plaintiffs’ Original

      Petition. Defendants admit that Plaintiffs seek certain relief in this lawsuit, but deny

      that Plaintiffs are entitled to any of the relief sought.

                                        II.
                               AFFIRMATIVE DEFENSES

23.   Defendants would show that there has been no violation of the Plaintiffs’

      constitutional rights.

                                          Page 5 of 9
      Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 6 of 9



24.   To the extent Plaintiffs assert state law claims against Defendants, then any such

      claims are barred by the Texas Tort Claims Act, chapter 101 of the T EX. C IV. P RAC.

      & R EM. C ODE.

25.   In the alternative, Defendants would further invoke all defenses and/or limitations

      authorized under the Texas Tort Claims Act, including, but not limited to, the

      defenses and/or limitations set forth in §§ 101.023, 101.024, 101.025, 101.055,

      101.056, 101.057, 101.060, 101.101, 101.102, and 101.106 of the T EX. C IV. P RAC. &

      R EM. C ODE.

26.   Defendants would further show that the individual Defendants are entitled to qualified

      immunity from liability under 42 U.S.C. §1983.

27.   Without waiving the foregoing, Defendants would should that at all times, Defendants

      acted with a legitimate, non-discriminatory purpose.

28.   Without waiving the foregoing, Defendants will show that Defendants would have taken the

      same action against the Plaintiffs based solely on information, observation, and evidence that

      was not related to the Plaintiffs’ alleged protected activities.

29.   Defendants would show that Defendant EDC and Defendants Molina, Torres, Salinas,

      Enriquez, and Farias in their official capacities are immune from liability for punitive

      or exemplary damages under 42 U.S.C. section 1983 as set forth in City of Newport

      v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

30.   To the extent Plaintiffs’ claim for punitive/exemplary damages is governed by state

      law, then any such damages are limited by chapter 41 of the T EX. C IV. P RAC. & R EM.

                                            Page 6 of 9
      Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 7 of 9



       C ODE. The amount of punitive/exemplary damages is further limited by (1) the 14 th

       Amendment’s Due Process clause, U.S. Constitution, and (2) Texas Constitution,

       article 1, section 13 and 19, the Due Course of Law clause.

31.    Defendants would show that any loss or damages alleged by Plaintiffs, if any, were caused

       in whole or in part by Plaintiffs’ failure to use reasonable efforts to mitigate their damages.

       Specifically, a plaintiff alleging wrongful termination has a duty to mitigate damages by

       making a good faith effort to obtain and retain employment.

32.    Plaintiffs are not entitled to attorney’s fees because Plaintiffs are not a prevailing

       party, and Defendants are entitled to their attorney’s fees pursuant to 42 U.S.C. §

       1988.

                                            III.
                                       RESERVATIONS

       Without waiving the foregoing denials and affirmative defenses but still insisting upon

the same for further answer, if any be necessary, Defendants reserve their right to file any and

all amended answers, cross-actions, third-party actions, counter-claims, motions, dispositive

motions, including, but not limited to, motions for summary judgment, and discovery as

Defendants may deem proper.

                                             IV.
                                        JURY DEMAND

       Defendants hereby request a trial by jury.

                                              V.
                                            PRAYER


                                             Page 7 of 9
      Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 8 of 9



       WHEREFORE,          PREMISES       CONSIDERED,         DEFENDANTS           EDINBURG

ECONOMIC DEVELOPMENT CORPORATION, RICHARD MOLINA, DAVID

TORRES, JORGE SALINAS, GILBERT ENRIQUEZ, and MIKE FARIAS, pray that upon

final trial and hearing hereof, Plaintiffs take nothing by this suit, that Defendants recover all

costs incurred herein, including reasonable and necessary attorney’s fees and that Defendants

have such other and further relief, at law or in equity, to which they may show themselves

to be justly entitled.

       Signed on February 6, 2020.

                                                    Respectfully submitted,

                                                    /s/ Heather Scott
                                                    Heather Scott
                                                    State Bar No. 24046809
                                                    USDC Adm. No. 575294
                                                    Email: hscott@guerraleeds.com
                                                    Of Counsel

                                                    R.D. “Bobby” Guerra
                                                    Attorney In Charge
                                                    State Bar No. 08578640
                                                    USDC Adm. No. 5949
                                                    Email: RDGuerra@guerraleeds.com

                                                    GUERRA, SABO
                                                    & HERNANDEZ, P.L.L.C.
                                                    10123 N. 10 th Street
                                                    McAllen, Texas 78504
                                                    Telephone: (956) 541-1846
                                                    Facsimile: (956) 541-1893
                                                    Of Counsel
                                                    ATTORNEYS FOR DEFENDANTS




                                           Page 8 of 9
       Case 7:20-cv-00036 Document 2 Filed on 02/06/20 in TXSD Page 9 of 9




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing instrument has
on February 6, 2020, been forwarded to opposing counsel of record as noted hereunder:

Via Electronic Notice
Mr. David L. Flores
Flores & Torres, L.L.P
118 East Cano
Edinburg, Texas 78539

                                              By: /s/ Heather Scott
                                                      Heather Scott




                                         Page 9 of 9
